Citation Nr: 1420444	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-23 238	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for training from December 1977 to April 1977 and on active duty from November 1978 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision on behalf of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in his August 2012 VA Form 9 the Veteran expressed his desire to present testimony at a hearing before the Board.  VA records show he failed to report for a scheduled Board hearing in February 2014, but that in a subsequent February 2014 statement he requested his hearing be rescheduled.  He reported that he had not received notice of the hearing and provided evidence indicating that he had been in a VA treatment program in Bay Pines, Florida, in February 2014.  Although in correspondence dated in August 2013 the Veteran's service representative noted the Veteran had requested a decision review officer hearing, the Board finds the reference to a decision review officer hearing rather than a Board hearing to be in error.  Accordingly, this case must be remanded to honor the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

